NOTE: This order is nonprecedential
United States Court of Appeals
for the Fede1‘alCircuit
AUTOMATED TRANSACTIONS, LLC,
Plaintiff-Appellan.t, '
V.
IYG HOLDING CO., 7-ELEVEN, INC.,
VCOM FINANCIAL SERVICES, INC., .
AND CARDTRONICS USA, INC.,
Defendcm,ts-Appellees.
§
2011-1492
Appeal from the United States District C0ur1; for the
District of DelaWare in case n0. 06-CV-0043, Judge Sue L.
R0bins0n.
ON MOTION
ORDER
Up0n consideration of IYG H01ding C0., et a1.’s motion
to withdraw Eric J. L0benfeld and Ira J. Schaefer as
counsel of record and to substitute D0na1d R. Dunner as
principal c0unse1,
IT ls ORDERED THAT:

AUTOMATED TRANSACTIONS V. IYG HLDG
The motion is granted
AUG 1 8 2011
CC.
S
Date
A1bert L. Jacobs, Jr., Esq.
Eric J. Lobenfe1d, Esq.
Ira J. Schaefer, Esq.
Dona1d R. Dunner, Esq.
2
FoR THE CoURT
/s/ J an Horba1__\;
J an Horba1y
C1erk
~ FI§.ED
u.s. count oF APPEALs son
ms FEoERAL c1Rcurr
AUG `18ZU11
.|AN l'l0RBALY
C|£RK
~ .